| LAUNDERS,
Judge, dissenting.
The plaintiff stopped for a traffic light as he is required by law to do. While waiting for a green light, he was rear-ended by defendant’s bus. I see no reason for any contributory negligence on the part of the plaintiff. I see absolutely no basis for a finding of 40% contributory negligence.
Further, the award of $8,000.00 for the very severe injuries suffered by the plaintiff is an abuse of discretion. I would award $25,000.00. Anything less for these injuries is unreasonable.
For this reasons, I respectfully dissent.